WHEELER, District Judge.
These articles, except blouses withdrawn, are garnitures and hussar sets in designs of silk cord and braid, stitched in place in extremes about 16 inches long and io or xi wide for the fronts of dress waists, and 24 to 26 long, and 20 to 24 wide for dress skirts. They have been assessed for duty as silk “trimmings,” at 60 per cent, ad valorem, under paragraph 390 of the act of 1897 (30 Stat. 187 [U. S. Comp. St. 1901, p. 1670]), against a protest that they are dutiable at only 50 per cent., as manufactures of silk not specially provided for, under paragraph 391 (30 Stat. 187 [U. S. Comp. St. 1901, p. 1670]). They appear to be bought and sold at so much apiece, and trimmings as such by measure. Some evidence b.efore the board showed that, in a broad sense, they might be called trimmings. Other evidence there, with all that taken in this court, shows that in trade they are known by their more specific names, and not as trimmings. The division between narrow goods of various kinds sold by measure for elaboration, and those made up and sold separately for ornamentation, seems to prevail in trade; leaving the former as trimmings, and the latter not. The dropping of the word “ornaments” from the act of 1897 [U. S. Comp. St. 1901, p. 1626], does not indicate that what would be ornaments are to be trimmings, rather than manufactures or anything else, for which apt words are retained, or otherwise seem to show that the well-established distinction between trimmings and other articles was intended to be removed»
Decision reversed.